        Case 1:17-cr-00548-PAC Document 431 Filed 09/17/20 Page 1 of 2

United States v. Joshua Schulte                                    September 15, 2020
Hon. Paul A. Crotty                                                       Page 1 of 2




                                                      September 15, 2020

BY ECF

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:   United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Dear Judge Crotty:

      Mr. Schulte respectfully submits this reply in further support of his renewed
motion for an order directing the government to provide the defense with the full
“mirror” images of the CIA’s ESXi and FSO1 Servers.

       The government persists in defending its decision to withhold the mirror
images by describing Mr. Schulte’s request as “broad” and “unjustified.” Dkt. 423 at
3. It also insists it has satisfied its discovery obligations by (supposedly) providing
Mr. Schulte with “the facts and data upon which” its own expert, Patrick Leedom
“based his opinions.” Dkt. 423 at 3. On both counts, the government is wrong.

       First, the defense is not seeking “unjustified” access to the government’s
investigative files. It is merely seeking the same access to crucial underlying evidence
that the government’s outside expert has long enjoyed. The government made a
deliberate decision to provide Mr. Leedom with full access to the servers and to call
him to testify at trial. Once that choice was made, the Due Process Clause, the Sixth
Amendment, and Rule 16 required the government to produce the mirror images of
the servers to the defense. Hiding behind CIPA is no longer an option, because CIPA
is a shield to protect the secrecy of certain classified information; it may not be used
as a sword to prejudice a defendant’s fundamental right to present a complete
defense. See, e.g., United States v. Libby, 467 F. Supp. 2d 20, 24 (D.D.C. 2006) (noting
that CIPA “rests on the presumption that the defendant should not stand in a worse
position, because of the fact that classified information is involved, than he would
without [CIPA]”) (citing CIPA’s legislative history).

       As we have explained previously, the principle of equal access to key evidence
is not new. In drug cases, child pornography cases, and cases involving DNA
        Case 1:17-cr-00548-PAC Document 431 Filed 09/17/20 Page 2 of 2

United States v. Joshua Schulte                                    September 15, 2020
Hon. Paul A. Crotty                                                       Page 2 of 2

evidence, for example, the defense is rountinely permitted to conduct independent
testing of forensic data to verify or rebut the government’s claims. The government
can’t just turn over what it (or its expert) thinks the defense “needs.” Indeed, in all
of its lengthy filings opposing production of the servers, the government has never
cited a single case upholding a prosecutor’s decision to withhold from the defense
the forensic evidence provided to a testifying government expert. That is not
surprising: the law is to the contrary. See, e.g., United States v. Shrake, 515 F.3d
743, 747 (7th Cir. 2008) (“Access provided to private experts retained by the
prosecution must be provided to private experts retained by the defense.”).

       Second, the government mistakenly assumes that the subset of facts and data
deemed material by a government expert suffices for defense expert review. In fact,
access to the original data is paramount. In the attached ex parte declaration,1 Dr.
Bellovin explains in specific and concrete detail why the government’s prior
disclosures of forensic data are deficient. He also provides examples of specific tests
and analyses that simply cannot be performed without access to the servers. Some of
the tests have already been conducted by Mr. Leedom; others apparently have not
been. Regardless, for the reasons described by Dr. Bellovin, each will be critical to
Mr. Schulte’s defense at the retrial.

       For the reasons described above and in our previous filings, the Court should
direct the government to produce the mirror images of the servers to the defense
without any further delay.

                           Respectfully submitted,

                           /s/ Edward S. Zas, Sabrina P. Shroff, Deborah A. Colson

                           Counsel for Joshua A. Schulte


CC:   All Counsel of Record
            (via ECF)




1We are submitting Dr. Bellovin’s declaration ex parte to avoid revealing to the
government the specific tests he wishes to conduct and the defense’s proposed
stategy for the retrial.
